DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This action is in response to amendment filed on 11/14/2022, in which claims 1, 9, and 13 was amended, and claims 1, 3 – 5, 7 – 9, and 11 - 13 was presented for examination.
3.	Claims 1, 3 – 5, 7 – 9, and 11 - 13 are pending in the application.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1, 3 – 5, 7 – 9, and 11 - 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3 -  5, 7 – 9, and 11 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al (CN 105912692 B), in view of Masahiko et al (JP 2012-32968 A), and further in view of Takaaki et al (JP-2006244383 A).
As per claim 1, Xia et al (CN 105912692 B) discloses,
An information processing device, comprising circuitry configured to 5acquire, from a user terminal, input information corresponding to a user input received at the user terminal (pg.5 line 31; “the smart machine for being able to carry out Intelligent voice dialog uses the keyword extracted as index”). 
search for response information associated with the input information in one database of multiple database (pg.5 line 32; “searches the corresponding application scenarios of the keyword in system  ……. answer is searched in application scenarios according to question and answer attribute”). 
respond to the user terminal with a response message generated based on the response information associated with the input information (pg.5 line 44; “finding the answer of problem in local question answering system, using the answer as lookup result”). 
10acquire external environment information related to at least one of the user terminal or the information processing device (pg.6 lines 10 - 11; “lookup result additional external environmental parameter is calculated, and the mould to problem is provided according to calculated result”).  
after the circuitry acquires the external environment information, the circuitry is configured to search for updated response information associated with the input information in the another database and respond to the user terminal with an updated response message generated based on the updated response information (pg.6 lines 15 – 16; “Regardless of whether finding a solution to the problem, additional external parameter can be calculated on the basis of lookup result, and according to Calculated result provides the answer of simulation mankind's real feelings exchange to problem” and pg.6 lines 24 – 26; “Since external environment condition parameter can change with external environments such as places at any time, even asking same. Topic, due to the difference of external environment condition parameter, calculated result is not also identical, therefore its answer is not also just identical”).
	Xia does not specifically disclose the external environment information including weather information and information related to a location of the user terminal or the information processing device.
However, Masahiko et al (JP 2012-32968 A) in an analogous art discloses,
acquire external environment information related to at least one of the user terminal or the information processing device (NOTE: pg.5 lines 13 – 15; “The information collection server 2 receives the user's symptom related information (symptom, input location and date / time) and environment related information (environment information and its acquisition location / date / time) transmitted (uploaded) from the user terminal 9 via the network”). 
the external environment information including weather information and information related to a location of the user terminal or the information processing device (abstract; “location information acquisition unit 21, the
environment information acquisition unit 22 that acquires the environment information related to the factor at the current date and time of the location related to the location information” and pg.4 lines 48 – 50 and pg.5 line 1; “various environmental information sensed by the sensors 5 (for example, weather information such as precipitation, temperature, humidity, atmospheric pressure, wind direction / wind speed, pollen, etc.) (Scattering amount / air pollen concentration, ultraviolet ray amount, aerosol amount, etc.) are collected as measurement data”). 
	Therefore, it would have been obvious to one of ordinary skill in the at the time the invention was filed to incorporate environmental information of the system of Masahiko into provision of relevant answer to a search problem of the system of Xia to obtain ambience information associated with user and for providing related information associated with user current state.
	Neither Xia nor Masahiko specifically disclose switch from the one database to another database of the multiple databases according to setting information that defines correspondence between the external environment information and the another database
	However, Takaaki et al (JP-2006244383 A) in an analogous art discloses,
and switch from the one database to another database of the multiple databases according to setting information that defines correspondence between the external environment information and the another database (pg.3 lines 26 – 28; “The database processing program is characterized by determining which database to connect based on the environment information recorded in the connected database group and executing the processing” and pg.3 line 33; ““Setting information” is information necessary for accessing the database to be connected first”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate database selection of the system of Takaati 
into environmental information of the system of Masahiko to generate relevant response that take into account the user environmental information in the system of Xia , thereby providing relevant updated information defined by user environment.

As per claim 3, the rejection of claim 1 is incorporated and further Xia et al (CN 105912692 B) discloses,
wherein, the circuitry additionally changes, a scenario or a frequently asked question (FAQ) list, to change the search according to the external environment information (pg.6 line 8 - 9; “network intelligence question answering system can be stored in an Intelligent voice dialog on network server Shared system Database” and pg.6 lines 31 - 32; “pre-set to answer the answer given each time, when being more than certain number, answer, which is fixed, to be set as expressing repeatedly not It is ready the wish excessively answered”). 

As per claim 4, the rejection of claim 1 is incorporated and further Xia et al (CN 105912692 B) discloses,
wherein the circuitry changes, according to the updated response information, at least one of content to be displayed on the user terminal or a display order of the user terminal to change the response according to the external environment information (pg.6 line 25 - 26; “relatively reasonable answer can also be provided according to current external environment condition parameter”).

Claims 5 and 7 – 8 are information processing system corresponding to information processing device of claims 1 and 3 - 4 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 and 3 - 4 respectively above.

Claims 9 and 11 - 12 are method claim corresponding to information processing device of claims 1 and 3 - 4 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 and 3 - 4 respectively above.

Claim 13 is a non-transitory recording medium claim corresponding to information processing device of claim 1, and rejected under the same reason set forth in connection to the rejection of claim 1 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



11/19/2022